CERTAIN MATERIAL (INDICATED BY AN ASTERISK [*]) HAS BEEN OMITTED FROM THIS DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. AWARD / CONTRACT 1. THIS CONTRACT IS A RATED ORDERUNDER DPAS (15CFR350) › RATING DO-A1 PAGEOF 1 PAGES 19 2.CONTRACT NO.(PROC. INST. IDENT.) NO. FA8629-07-D-2376 3.EFFECTIVE DATE 22 DEC 2006 4.REQUISITION PURCHASE REQUEST PROJECT NO. See Section G 5.ISSUED BY:356 AESG/PK CODE FA8629 6.ADMINISTERED BY (IF OTHER THAN ITEM 5) CODE S0512A USAF/AFMC DCMA LOS ANGELES AERONAUTICAL SYSTEMS CENTER (ASC) P. O. BOX 9608 670 AESS. 1 MISSION HILLS CA 91346-9608 WRIGHT-PATTERSON AFB OH 45433-7200 DCMALOSANGELES@DCMA.MIL NANCY G. LEGGETT937-255-1696 nancy.leggett@wpafb.af.mil SCD:CPAS: (NONE) 7.NAME AND ADDRESS OF CONTRACTOR (NO., STREET, CITY, COUNTY, STATE AND ZIP CODE) 8.DELIVERY AEROVIRONMENT, INC. oFOB Origin xOther (see below) 181 W HUNTINGTON DR STE 202 9.DISCOUNT FOR PROMPT PAYMENT MONROVIA CA 91016-3456 N (626) 357-9983 10. SUBMIT INVOICES (4 COPIES UNLESS OTHERWISE SPECIFIED) TO THE ADDRESS SHOWN IN: › ITEM CAGE CODE60107 FACILITY CODE 11. SHIP TO MARK FOR CODE 12.PAYMENT WILL BE MADE BY: CODE HQ0339 See Section F DFAS COLUMBUS CENTER DFAS-CO/WEST ENTITLEMENT OPS P. O. BOX 182381 COLUMBUS OH 43218-2381 EFT:T 13.AUTHORITY FOR OTHER THAN FULL AND OPEN COMPETITION 14.ACCOUNTING AND APPROPRIATION DATA 15A. ITEM NO. See Section B 15B.SUPPLIES SERVICES 15C. QUANTITY 15D.UNIT 15E.UNIT PRICE 15F.AMOUNT 15G.TOTAL AMOUNT OF CONTRACT › $0.00 16.Table of Contents SEC DESCRIPTION PAGE(S) SEC DESCRIPTION PAGE(S) PART I – THE SCHEDULE PART II – CONTRACT CLAUSES √ A SOLICITATION/CONTRACT FORM 1 √ I CONTRACT CLAUSES √ B SUPPLIES OR SERVICES AND PRICES/COSTS 2 PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS √ C DESCRIPTIONS/SPECS./WORK STATEMENTS 7 √ J LIST OF ATTACHMENTS √ D PACKAGING AND MARKING 8 PART IV – REPRESENTATIONS AND INSTRUCTIONS √ E INSPECTION AND ACCEPTANCE 9 K REPRESENTATIONS, CERTIFICATIONS AND √ F DELIVERIES OR PERFORMANCE 10 OTHER STATEMENTS OF OFFERORS √ G CONTRACT ADMINISTRATION DATA 11 L INSTRS, CONDS., AND NOTICES TO √ H SPECIAL CONTRACT REQUIREMENTS 12 M EVALUATION FACTORS FOR AWARD CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE 17.oContractor’s Negotiated Agreement (Contractor is required to sign this document and return _ copies to issuing office.)Contractor agrees to furnish and deliver all items or perform all the services set forth or otherwise identified above and on any continuation sheets for the consideration stated herein.The rights and obligations of the parties to this contract shall be subject to and governed by the following documents: (a) this award/contract, (b) the solicitation, if any, and (c) such provisions, representations, certifications, and specifications, as are attached or incorporated by reference herein.(Attachments are listed herein.) 18.xAward (Contractor is not required to sign this document.)Your offer on solicitation number _ including the additions or changes made by you which additions or changes are set forth in full above, is hereby accepted as to the items listed above and on any continuation sheets.This award consummates the contract which consists of the following documents:(a) the Government’s solicitation and your offer, and (b) this award/contract.No further contractual document is necessary. 19A.NAME AND TITLE OF SIGNER (TYPE OR PRINT) 20A.NAME OF CONTRACTING OFFICER NANCY G. LEGGETT 19B.Name Of Contractor by (Signature of person authorized to sign) 19C. Date Signed 20B.United States of America by (Signature of person authorized to sign) 20C.Date Signed PART I - THE SCHEDULE SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS Qty Unit Price ITEM SUPPLIES OR SERVICES Purch Unit Total Item Amount 0001 Noun: DEVELOPMENT AND INTEGRATION NSN: N - Not Applicable Contract type: U - COST PLUS FIXED FEE Inspection: SOURCE Acceptance: SOURCE FOB: DESTINATION Descriptive Data: The contractor shall provide development and integration efforts in accordance with (IAW) the applicable documents attached to the individual orders issued hereunder and the System Specification attached to this contract. 0002 Noun: BATMAV SYSTEMS NSN: N - Not Applicable Contract type: J - FIRM FIXED PRICE Inspection: SOURCE Acceptance: SOURCE FOB: DESTINATION Descriptive Data: The contractor shall deliver BATMAV systems in accordance with (IAW) applicable documents attached to the individual orders issued hereunder and the System Specification attached to this contract. 0003 Noun: INITIAL SPARES NSN: N - Not Applicable Contract type: J - FIRM FIXED PRICE Inspection: SOURCE Acceptance: SOURCE FOB: DESTINATION Descriptive Data: The contractor shall deliver initial spares in accordance with (IAW) applicable documents attached to the individual orders issued hereunder and the System Specification attached to this contract. CONFORMED CONTRACT FA8629-07-D-2376 (01-22-2008)SECTION B NSD\93571.2 OF 19 PART I - THE SCHEDULE SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS Qty Unit Price ITEM SUPPLIES OR SERVICES Purch Unit Total Item Amount 0004 Noun: TRAINING NSN: N - Not Applicable Contract type: J - FIRM FIXED PRICE Inspection: SOURCE Acceptance: SOURCE FOB: DESTINATION Descriptive Data: The contractor shall deliver training in accordance with (IAW) applicable documents attached to the individual orders issued hereunder and the System Specification attached to this contract.Each class will consist of six students, and each student will be provided with a Training Reference Manual, as part of the class. 0005 Noun: REPAIR AND RETURN NSN: N - Not Applicable Contract type: Y - TIME AND MATERIALS Inspection: SOURCE Acceptance: SOURCE FOB: DESTINATION Descriptive Data: The contractor shall deliver repair and return services in accordance with (IAW) applicable documents attached to the individual orders issued hereunder and the System Specification attached to this contract. 0006 Noun: DATA NSN: N - Not Applicable DD1423 is Exhibit: A Contract type: J - FIRM FIXED PRICE Inspection: SOURCE Acceptance: SOURCE FOB: DESTINATION Descriptive Data: The contractor shall provide data in accordance with (IAW) applicable documents attached to the individual orders issued hereunder.This CLIN is not separately priced (NSP) and the price will be included in the price of CLIN 0001. CONFORMED CONTRACT FA8629-07-D-2376 (01-22-2008)SECTION B NSD\93571.2 OF 19 PART I - THE SCHEDULE SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS The purpose of this contract is the acquisition of the Battlefield Air Targeting Micro Air Vehicle (BATMAV).The procurement includes necessary integration efforts, procurement of the systems, initial spares, training and sustainment.The initial customer will be the Air Force Special Operations Command (AFSOC).However, it is envisioned that other customers can later be added onto this contracting vehicle by the contracting office (670 AESS/PK). This Request for Proposal (RFP) will result in the award of an indefinite delivery/indefinite quantity (ID/IQ) contract.The Statement of Work (SOW) for the overall contract is generic in nature.All requirements will be acquired by the issuance of a delivery order (DO).Each Delivery Order will have a separate Statement of Work. Note 1:Rates/Prices for Contract Line Item Numbers (CLINs) X001 - X006 shall apply to each of the contract periods (Government FY), as indicated within the CLIN matrix shown at Attachment 1 this Contract. CLIN X001:Development and Integration CLIN X002:BATMAV systems CLIN X003:Initial Spares CLIN X004:Training CLIN X005:Repair and Return CLIN X006:Data Note 2:The following identifiers represent the year/item number sequence in effect during each contract period.These numbers will be used in combination with the line item numbers (for example X002), which are established in the first digit of the CLIN, for ordering during each contract period.For example all BATMAV systems purchased during FY07 (October 01 2006 - September 30 2007) will be identified as CLIN 2002, those systems purchased during FY08 (October 01 2007 - September 30 2008) will be identified as CLIN 3002, etc. I. NOTICE:The following contract clauses pertinent to this section are hereby incorporated by reference: FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES II. NOTICE:The following contract clauses pertinent to this section are hereby incorporated in full text: OTHER CONTRACT CLAUSES IN
